internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-100473-99 date date legend taxpayer foreign_entity foreign_country year one year two dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1_1503-2 for its year one tax_year and the annual certification required by sec_1_1503-2 for its year two tax_year the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process foreign_entity was organized in year one and is a dual_resident_corporation as that term is defined in sec_1503 in year one the foreign_entity generated a loss in re plr-100473-99 which loss did not and has not been used to offset the income of any other person under the income_tax laws of foreign_country or any other foreign_country in year one taxpayer obtained advice from its accountants to the effect that it should make the election under g in connection with losses that were expected to be generated by the foreign_entity in order to claim those losses against the income of the consolidated tax_return group of which taxpayer is the common parent taxpayer relied upon its then tax director to prepare and file the election and agreement under sec_1_1503-2 in accordance with the advice rendered to it by its accountants in the course of performing due diligence in connection with a possible acquisition taxpayer’s current employees discovered that the election under sec_1_1503-2 had not been filed with its timely filed return for year one in reviewing its files taxpayer discovered that while its then tax director should have attached such an election to the year one tax_return of taxpayer’s consolidated tax_return group the tax director had inadvertently neglected to attach the election to taxpayer’s consolidated tax_return taxpayer is submitting its ruling_request before the failure to make the elections were discovered by the service sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer in re plr-100473-99 acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1 g for its year one tax_year and the annual certification required by sec_1 g vi b for its year two tax_year no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreement and certification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
